Citation Nr: 1758631	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) greater than 10 percent disabling from April 29, 2005, greater than 30 percent disabling from April 10, 2009, and greater than 70 percent disabling from October 22, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The December 2009 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating effective April 29, 2005.  The Veteran perfected an appeal of the assigned rating through a January 2010 notice of disagreement, a September 2011 statement of the case, and an October 2011 VA Form 9 substantive appeal.  A September 2011 rating decision increased the Veteran's PTSD rating to 30 percent effective April 10, 2009, and a July 2012 rating decision increased the PTSD rating to 70 percent, effective October 22, 2010.  Because these increases constitute less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1. In written correspondence received in February 2017, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran desired to withdraw his appeal for entitlement to TDIU.

2. Prior to February 2, 2009, the Veteran's PTSD manifested in occupational and social impairment due to mild or transient symptoms.

3. From February 2, 2009, the Veteran's PTSD symptoms manifested in occupational and social impairment with deficiencies in most areas.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to TDIU have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.204 (2017)

2. Prior to April 10, 2009, the criteria for a rating exceeding 10 percent have not been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3. From February 2, 2009, the criteria for a rating of 70 percent, and no higher, have been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Matters

The record reflects that the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  The Board notes that in January 2017, it remanded this appeal so that the Veteran could be provided an opportunity to submit, or authorize VA to obtain on his behalf, private treatment records from Dr. R.B. and his service outreach program (VSOP).  The AOJ sent the Veteran a letter requesting these records in May 2017, but the Veteran did not respond.  

II. TDIU - Dismissal

In correspondence received by VA on February 1, 2017, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal for entitlement to TDIU.  The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the TDIU issue on appeal.  See 38 C.F.R. § 20.204 (2017).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.

III. PTSD - Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that  "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, a score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran contends that his service-connected PTSD warrants higher evaluations dating back to April 2005.  See November 2017 Appellate Brief.  His disability has been rated than 10 percent disabling from April 29, 2005, 30 percent disabling from April 10, 2009, and 70 percent disabling from October 22, 2010.

In a May 2005 PTSD Note, a clinician assessed the Veteran with dysthymia, but "not appearing to warrant a diagnosis of PTSD."  This symptomatology included sleep difficulty, weekly nightmares, and recurring thoughts of his military days.  A May 27, 2005 VA Health Maintenance Note included a negative depression screening, at which time the Veteran denied often feeling down, depressed or hopeless and denied often being bothered by little interest or pleasure in doing things.  

In April 2009, a report from Dr. R.B., the Veteran's psychologist, indicated that the Veteran started attending treatment with him on February 2, 2009.  The examiner estimated the Veteran's GAF score at the time to be 45, indicative of severe impairment.  Dr. R.B. noted that the Veteran was "totally disabled" due in part to his PTSD and the Veteran was encouraged to retire because of his psychological/medical issues.  Further, he noted that the Veteran's social and occupational functioning is very limited, and that the Veteran continues to become extremely angry at times and is having severe bouts of major depression, and at times with suicidal ideations with no plan.

In October 2009, the Veteran attended a VA psychiatric examination.  The Veteran stated he currently had anxiety, tension, irritability, and a quick temper that was present most of the time.  He stated he had regular recurrent intrusive thoughts of flashbacks and panic attacks with agoraphobia with insomnia several nights a week.  The Veteran did not report auditory or visual hallucinations and had no thoughts of harming himself or others. Upon examination, the Veteran was neatly dressed, neatly groomed, slender and in good physical condition and diagnosed with PTSD, with depressive disorder, not otherwise specified, and panic disorder with agoraphobia.  The Veteran's GAF score was between 60 and 65.  Although, the examiner stated that the Veteran had mild to moderate mental symptoms and impairment without significant impairment in social or occupational functioning, the examiner also noted that the Veteran currently had difficulty establishing and maintaining effective work/school and social relationships because he did not participate in the friendships.

In January 2010, a report from Dr. R.B., the Veteran's psychologist, indicated that the Veteran's social and occupational functioning was very limited and stated that his overall condition was becoming extremely fragile and severe.  The assigned GAF score was noted to be 45. The examiner once again noted that the Veteran was "totally disabled" due to his PTSD and was encouraged to retire because of his psychological/medical issues.  Dr. R.B. reported that the Veteran's ego strengths are not enough to sustain homeostasis a great percentage of the time and whereby he lacks the self-efficacy that is needed to make healthy decisions to cope with daily stressors, thus impacting the quality of his life.  Dr. R.B. again noted the Veteran had suicidal thoughts and should be monitored continually.

In October 2010, a third report from Dr. R.B. indicated that the Veteran was becoming socially and occupationally disabled with very limited functioning.  The examiner further stated that the Veteran has psychological problems that make it extremely difficult in readjusting to social norms and social functioning and interaction is limited to his immediate environment such as his home.  GAF was judged to be 41.

In February 2011, the Veteran attended a VA psychiatric examination. The examiner confirmed a diagnosis of PTSD.  Upon examination, the Veteran reported difficulty falling asleep or staying asleep.  His appearance, hygiene, and behavior were appropriate.  Suicidal and homicidal ideations were absent along with no delusions or hallucinations.  GAF score was noted to be 62 and panic attacks were noted to be absent.  The examiner described the Veteran's psychiatric impairment as psychiatric symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although he was noted to have satisfactory functioning wit routine behavior, self-care and normal conversation. 

In July 2012, the Veteran attended a PTSD VA examination.  The examiner confirmed a diagnosis of PTSD and a GAF score of 50.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior self-care, and conversation normal.  Examiner also stated the Veteran had symptoms of anxiety, depression, suspiciousness, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances.

Numerous VA treatment records indicate the Veteran consistently suffered from flashbacks and nightmares, but more recently denied suicidal or homicidal ideations.

As noted above, the Veteran was requested to provide a release to allow VA to obtain private medical records from Veterans Service Outreach Program (VSOP) and Dr. R.B., who has treated the Veteran for his PTSD. To date, no response has been received from the Veteran in response to these multiple requests. 

Following a review of the relevant evidence of the record, the Board finds that the currently assigned rating of 10 percent for the Veteran's PTSD is appropriate for the appeal period from April 29, 2005 to February 2, 2009.  In this regard, the Board observes that the only medical evidence identifying the Veteran's level of psychiatric impairment dated during this time period is from May 2005.  As noted above, in a May 2005 PTSD Note, a clinician assessed the Veteran with dysthymia, but "not appearing to warrant a diagnosis of PTSD."  This symptomatology included sleep difficulty, weekly nightmares, and recurring thoughts of his military days.  A May 27, 2005 VA Health Maintenance Note included a negative depression screening, at which time the Veteran denied often feeling down, depressed or hopeless and denied often being bothered by little interest or pleasure in doing things.  Although VA has requested the Veteran submit any additional records of treatment, the Veteran has not identified or authorized VA to obtain any such records.  Indeed, it appears that the Veteran did not seek treatment for his disability until he started seeing Dr. R.B. on February 2, 2009.  The Veteran has not articulated the symptoms he experienced, or their respective effect on his ability to work or interact with others for the time period prior to February 2, 2009.  As such, the evidence does not support a finding that the Veteran's disability manifested in symptoms and impairment warranting a rating higher than the 10 percent currently assigned from April 29, 2005 to February 2, 2009 for occupational and social impairment due to mild or transient symptoms.

That stated, the Board will resolve all doubt in the Veteran's favor and find that the earliest date it is factually ascertainable that an increase in PTSD severity occurred is the date the Veteran ultimately sought treatment from Dr. R.B.-February 2, 2009.  See the April 10, 2009 letter from Dr. R.B.  Based on the medical summary reports submitted by Dr. R.B. in April 2009, January 2010 and October 2010, the Board finds that a rating of 70 percent for the Veteran's PTSD, and no higher, is warranted for the appeal period from February 2, 2009 to the present day.  

Indeed, Dr. R.B. assessed the Veteran with very limited occupational and social functioning, with anger control problems, suicidal ideation, and impairment in making good life choices.  He assigned GAF scores ranging from 41-45, indicative of severe impairment, and identified that the Veteran exhibited profound emotional numbing as well as severe impaired interpersonal skills.  Although the Veteran appeared to exhibit less severe symptoms at his VA examinations in October 2009 and February 2011, the Board finds no reason to call into question the assessments of Dr. R.B.  Indeed, the AOJ relied specifically on the Dr. R.B.'s October 22, 2010 letter in awarding a 70 percent rating as of October 22, 2010.  The Board does not find any substantial difference in the symptoms described by Dr. R.B. on October 22, 2010 than those he described in his April 10, 2009 letter.   
Resolving all doubt in the Veteran's favor, the Board accordingly finds that it is factually ascertainable that increased impairment warranting the assignment of a 70 percent rating based on occupational and social impairment in most areas, such as work, family relations, judgment, thinking and mood is shown as of the date the Veteran sought treatment for his PTSD disability with Dr. R.B., February 2, 2009.  

As noted above, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Symptoms of this nature have not been demonstrated during this period.  Indeed, total occupational and social impairment is not shown by the record, as the Veteran is able to maintain family relationships with his wife and grandchildren.  Although Dr. R.B. noted that the Veteran reported suicidal ideation, upon VA examination in July 2012, the Veteran was not deemed to be a threat of injury to self or to others.  A January 17, 2017 VA Mental Health Note indicated that the Veteran had no suicidal ideation, no command hallucination for self-harm or violence, no hopelessness, and no homicidal ideation.  He was deemed to be future-oriented and help-seeking.  He was shown to have full speech with regular rates, and exhibited "mild" depressive symptoms with insomnia.  He has not exhibited loss of touch with reality in the form of persistent delusions or hallucinations, and has not been shown to be disoriented.  While Dr. R.B. indicated that the Veteran was "totally disabled" in part due to his PTSD in his letters dating back to 2009, the Veteran was indeed working at the time of those assessments, and VA examination reports have shown that he gets along with family.  

In denying a 100 percent rating for PTSD, the Board is in no way minimizing the severity of the Veteran's condition.  Indeed, the Board recognizes that the Veteran's PTSD has manifested in severe symptoms, to include suicidal ideation, causing occupational and social impairment in most areas, and warranting the assignment of the 70 percent rating from the date he began seeking treatment for his disability.   

As the Veteran's PTSD symptoms are contemplated by his 70 percent rating and, absent more severe symptoms manifesting in total occupational and social impairment, a higher rating of 100 percent disabling is not warranted at any time from February 2, 2009 to the present day.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As noted above, the Veteran withdrew his TDIU claim in correspondence received on February 1, 2017. 


ORDER

The appeal for entitlement to TDIU is dismissed.

Entitlement to an initial rating exceeding 10 percent prior to February 2, 2009 for PTSD is denied.

Entitlement to an initial rating of 70 percent, but no higher, from February 2, 2009 to the present day for PTSD is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


